I concur in the result, but I cannot share the view that the trial court erroneously rejected defendant's instructions 12 and 12a, on unanimity. Of course there must be unanimity of the jurors before a verdict can be had; that is fundamental. But my criticism of the said two instructions goes to their overemphasizing the thought of individual and independent action on the part of jurors. Even a good thing may be overdone. It is my judgment, that the consequence of such instructions in the trial of cases is to make the returning of verdicts more difficult, with resultant detriment to the administration of justice; further, that an instruction which lays pronounced emphasis on a juror's right to "hold out," without at the same time giving even passing mention to the juror's equally important duty of using his efforts towards a harmonizing of the divergent views of the jurors to the end that the case may be settled and litigation ended, is lopsided and in practical effect constitutes an invitation for perversity, and a bid for a "hung" jury.